Title: To John Adams from James McHenry, 29 April 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 29 April 1799.

I have now the honour to submit to you, in conformity with your desire, the result of my reflexions, upon the most proper principles for regulating the relative rank of the field officers of the twelve additional regiments.
It will always be prudent, when no special reasons dictate a deviation, to adopt for cases of this kind, a rule which steers clear, of comparisons of personal merit (as far as practicable) and avoids the danger, of wounding the pride of any of the parties concerned. With this observation in view, and not being aware of any special reasons that recommend a different course, I am of opinion, that, as to all such of the field officers, who have served in the revolutionary army of the United States, it will be adviseable, among those, now of equal grade, to let their relative rank at the close of that war govern. This rule, corresponding with military prepossessions, will be most likely to be satisfactory to all.
As to those, who may have served, in the regular army or levies, since the revolution, and who have been deranged or disbanded, they should be prefered (other things being equal) to men who have not seen any service.
As to those, who may not have served in the army or levies, considerations of personal merit, and weight of character can alone decide, or the decision in such cases may be determined by lot.
If these principles, which are consentanious with rules established by this department in 1791 for like purposes, should meet your approbation, I shall throw them into a proper form to be carried into effect by the appropriate organs of the army.
I take the liberty to mention in this place, another point, connected with this subject: vz. A general rule for promotions in the army, liable to exceptions in favour of extraordinary service or merit only.
After considerable reflexion, I am disposed to recommend the rule for promotion proposed by Lt. General Washington, in his letter to the Secretary of war, dated, Philadelphia the 13th of December ulto. namely “That all officers shall rise in the Regiments to which they respectively belong up to the rank of Major inclusively. that afterwards they shall rise in the line of the army at large, with the limitation, however, that the officers of Artillery, Cavalry, and Infantry, shall be confined to their respective corps, until they shall attain the rank of Colonel.”
By the word corps, as used here, is to be understood, not a Regiment, but the whole body, or the aggregate Regiments composing each description of troops.
This rule I propose should apply to the additional Regiments, as soon as the promotion to the field officers, or the Regiments are completely officered and organised.
A moments hesitation intervened as to the propriety of the universal application of this rule, from the situation of the four Regiments of the old establishment. The existing rights of senior Captains in these Regiments, as established by former usage, vz, that promotion, shall be regimentally up to and no higher than the grade of Captain and afterwards in the line of the army, will certainly be affected by this rule: But the inconvenience, it appears necessary to encounter, will perhaps be softened to the feelings of the four oldest Captains, intitled at present to the first vacant majorities, as these would occur in any of the four Regiments, by distributing them, among the four Regiments, so as to offer the first chances to each of these old Captains.
There cannot, with propriety or order be two rules, one for the old and another for the new regiments. That which is here proposed, will, I am satisfied, after a little time operate favourably every where and give equal chances.
I have the honour to be, with the greatest respect, Sir, your most obt / & hble. Servt.

James McHenry